FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES
                                                                                                        10/19/2016
                                                October 19, 2016

  Presiding Judge 241st District Court                      District Attorney Smith County
  100 N Broadway, Rm 220                                    Matt Bingham
  Tyler, TX 75702-7236                                      100 N. Broadway
  * DELIVERED VIA E-MAIL *                                  Tyler, TX 75702
                                                            * DELIVERED VIA E-MAIL *
  Aaron Scott Rediker
  Smith County District Attorney's Office                   James W. Huggler Jr.
  100 N Broadway Ave                                        First Place Bldg.
  Tyler, TX 75702                                           100 E. Ferguson
  * DELIVERED VIA E-MAIL *                                  Suite 805
                                                            Tyler, TX 75702
  District Clerk Smith County                               * DELIVERED VIA E-MAIL *
  Lois Rogers
  100 N. Broadway #204                                      12th Court Of Appeals Clerk
  Tyler, TX 75702                                           Pam Estes
  * DELIVERED VIA E-MAIL *                                  1517 W. Front, Room 354
                                                            Tyler, TX 75701
                                                            * DELIVERED VIA E-MAIL *

  Re: WALKER, SHELLEY
  CCA No. PD-1430-14                                                                  COA No. 12-12-00379-CR
  Trial Court Case No. 241-0593-12

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX